Citation Nr: 0205064	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  98-08 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for 
service-connected diarrhea.

2.  Entitlement to an increased (compensable) rating for 
service-connected allergic rhinitis with retention cyst of 
the left maxillary sinus.

3.  Entitlement to service connection for a deviated nasal 
septum.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for a dental condition 
including gingivitis. 

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for residuals of a 
right knee injury.

8.  Entitlement to service connection for disability of the 
eyes including blepharoconjunctivitis with styes.

9.  Entitlement to service connection for bilateral hearing 
loss.

10.  Entitlement to service connection for a cardiovascular 
disorder including hypertension and ventricular ectopias in 
the form of trigeminy and quadrigeminy.

11.  Entitlement to service connection for a genitourinary 
condition including calcifications of the kidneys.

12.  Entitlement to service connection for a lung disorder 
including calcified granulomas.

13.  Entitlement to service connection for a skin disorder.

14.  Entitlement to service connection for residuals of a 
left shoulder injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served in the Army National Guard.  He had 
initial active duty for training from May 1984 to August 1984 
(in accordance with 38 U.S.C.A. § 101(24), such is considered 
active service, since he has a service-connected disability 
based on such service).  He also had later periods of active 
duty for training and inactive duty training.  He served on 
active duty in the Army from December 1990 to May 1991, when 
his National Guard unit was activated during the Persian Gulf 
war.

This case comes to the Board of Veterans' Appeals (Board) 
from multiple RO rating decisions which, in pertinent part, 
denied an increase in a 10 percent rating for service-
connected diarrhea, denied an increase in a noncompensable 
rating for service-connected allergic rhinitis with retention 
cyst of the left maxillary sinus, and denied service 
connection for the following conditions: deviated nasal 
septum; sinusitis; a dental condition including gingivitis 
(claimed as weakened, loose teeth, bleeding gums, sore on gum 
line, outbreaks on corner area of mouth); hemorrhoids; 
residuals of an injury of the right knee; a disorder of the 
eyes including blepharoconjunctivitis with styes (claimed as 
blurred vision, styes, burning, discharge and yellowing of 
the eyes); bilateral hearing loss; a cardiovascular disorder 
including hypertension and ventricular ectopias in the form 
of trigeminy and quadrigeminy; a genitourinary condition 
including calcifications of the kidneys; lung disorder 
including calcified granulomas; a skin disorder (including 
seborrheic keratoses/flat warts, epidermoid cyst of neck, 
dermatofibroma of right posterior arm, and moles); and a left 
shoulder disorder.

In June 2001, a hearing was held before a member of the Board 
sitting at the RO (Travel Board hearing).  At the hearing, 
the veteran withdrew from appeal issues of service connection 
for a spleen disorder and an increased rating for a service-
connected left foot disorder.  Thus those issues are not 
before the Board.  At the hearing, the veteran also addressed 
service connection for headaches.  A claim for service 
connection for headaches was previously denied by the RO, and 
thus new and material evidence would be required to reopen 
the claim.  In any event, the matter is not currently on 
appeal, and the Board refers the headache issue to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran served in the Army National Guard, with 
periods of active duty for training and inactive duty 
training.  His initial period of active duty for training 
from May 1984 to August 1984 is considered active service 
since he has a service-connected disability based on such 
service.  He served on active duty in the Army from December 
1990 to May 1991, when his National Guard unit was activated 
during the Persian Gulf war, and during this time he had 
service in Southwest Asia.

2.  Service-connected diarrhea is no more than moderate in 
degree.

3.  Service-connected allergic rhinitis with retention cyst 
of the left maxillary sinus does not involve polyps and it 
does not result in complete nasal passage obstruction of one 
side or 50 percent nasal passage obstruction on both sides.

4.  The veteran has a history of nose trauma before service; 
he had no nose trauma during periods of service; and a 
deviated nasal septum was noted subsequent to service.  A 
deviated nasal septum did not begin during nor was it 
worsened by any period of service.

5.  The veteran has chronic sinusitis which began during his 
period of active duty from December 1990 to May 1991.

6.  The veteran has a dental condition including gingivitis 
which is not due to service trauma or other incidents of 
service, and not due to an established service-connected 
condition.  His dental condition is not a disability for 
compensation purposes.

7.  The veteran has hemorrhoids which began after service and 
were not caused by any incident of service or caused or 
worsened by a service-connected disability.

8.  The veteran has a chronic right knee disability due to an 
injury sustained during a period of active duty for training 
in June 1989.  

9.  The veteran has had refractive error of the eyes since 
before service.  Other conditions of the eyes including 
blepharoconjunctivitis with styes began after service and 
were not caused by any incident of service.

10.  A hearing loss disability of either ear, for VA 
purposes, was not present in service and is not currently 
present.

11.  A cardiovascular disorder including hypertension was not 
present in active service or for more than a year later, and 
it was not caused by any incident of service.  A condition of 
ventricular ectopias in the form of trigeminy and 
quadrigeminy is first shown after service and is unrelated to 
service.

12.  Various diagnosed genitourinary or renal conditions, 
including calcifications of the kidneys, began years after 
service and were not caused by any incident of service.

13.  A lung condition including calcified granulomas began 
years after service and was not caused by any incident of 
service.

14.  Various diagnosed skin conditions including seborrheic 
keratoses/flat warts, epidermoid cyst of neck, dermatofibroma 
of right posterior arm, and moles, began after service and 
were not caused by any incident of service.

15.  A left shoulder injury in service was acute and 
transitory and resolved without residual disability; there 
currently is no related disability. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected diarrhea have not been met. 38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2001); 38 C.F.R. § 4.114, 
Diagnostic Codes 7319, 7323 (2001).

2.  The criteria for a compensable rating for service-
connected allergic rhinitis with retention cyst of the left 
maxillary sinus have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.31, 4.97, Diagnostic Code 
6522 (2001).

3.  A deviated nasal septum was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101(24), 1110, 1117, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).

4.  Sinusitis was incurred in active service.  38 U.S.C.A. § 
1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

5.  The veteran's dental condition including gingivitis may 
not be service connected for VA compensation purposes.  His 
dental condition including gingivitis also was not incurred 
in or aggravated by service; it is not proximately due to or 
the result of a service-connected disability; and service 
connection for the dental conditon would not provide 
eligibility for VA outpatient dental treatment.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 1712 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310, 3.317, 3.381, 17.161 (2001).

6.  Hemorrhoids were not incurred in or aggravated by 
service, and they are not proximately due to or the result of 
a service-connected condition.  38 U.S.C.A. §§ 101(24), 1110, 
1117, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.310, 3.317 (2001).

7.  Residuals of a right knee injury were incurred during 
active duty for training.  38 U.S.C.A. §§ 101(24), 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

8.  A disorder of the eyes including blepharoconjunctivitis 
with styes was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101(24), 1110, 1117, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.317 (2001).

9.  Bilateral hearing loss was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 
1113, 1117, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.317, 3.385 (2001).

10.  A cardiovascular disorder including hypertension and 
ventricular ectopias in the form of trigeminy and 
quadrigeminy was not incurred or aggravated during service.  
38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1117, 1131, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2001).

11.  A chronic genitourinary disorder including 
calcifications of the kidneys was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 
1113, 1117, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.317 (2001).

12.  A lung disorder including calcified granulomas was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 
101(24), 1110, 1117, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.317 (2001).

13.  A variously diagnosed skin disorder was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 101(24), 1110, 
1117, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.317 (2001).

14.  Claimed residuals of a left shoulder injury were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 
101(24), 1110, 1117, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served in the Army National Guard, with periods 
of active duty for training and inactive duty training.  His 
initial period of active duty for training from May 1984 to 
August 1984 is considered active service since he has a 
service-connected disability (a left foot condition) based on 
such service.  He served on active duty in the Army from 
December 1990 to May 1991, when his National Guard unit was 
activated during the Persian Gulf war, and during this time 
he reportedly had service in Southwest Asia from January to 
May 1991 (although records show that such service in 
Southwest Asia was interrupted by emergency leave back to the 
United States).  Service records show that while in Southwest 
Asia the veteran performed duties as a military policeman.  
Service records show no combat medals or other evidence of 
combat.

The veteran's already established service-connected 
conditions (and ratings) include fibromyalgic type syndrome 
as an undiagnosed illness (40 percent), chronic diarrhea of 
unknown etiology (10 percent), allergic rhinitis with 
retention cyst of the left maxillary sinus (0 percent), and 
residuals of a fracture of the fourth metatarsal of the left 
foot (0 percent).

Service medical records include an enlistment examination 
from March 1984 which notes essentially normal findings 
throughout.  The veteran's uncorrected vision was 20/200, 
bilaterally, and his corrected vision was 20/20, bilaterally.  
A report of medical history, completed at that time, noted 
the veteran's history of eye trouble and wearing glasses.  It 
also noted his history of excessive bleeding following a 
tooth extraction.  A service treatment report, dated in June 
1984, noted the veteran's history of headaches on and off for 
the past two to three years.  The report noted that he had 
previously been prescribed Cafergot by a civilian doctor for 
the past two years, and that he was issued another 
prescription for it at this time.  June and July 1984 medical 
records note residuals of a fractured fourth metatarsal of 
the left foot.

A statement of medical examination and duty status, dated in 
December 1984, noted that the veteran experienced left foot 
pain while marching in July 1984.  The report noted that the 
veteran had a fractured fourth metatarsal, left foot.  A 
treatment report, dated July 1985, noted the veteran 
complaints of headaches.  The veteran reported that his most 
recent headache occurred in February 1985.  A treatment 
report, dated in February 1986, noted the veteran's 
complaints of upset stomach, including nausea after eating.  
Physical examination was unremarkable.  The report diagnosed 
probable mild gastroenteritis.  The report of a periodic 
physical examination, performed in April 1988, noted 
essentially normal findings throughout.  The report also 
noted that the veteran was a smoker, and that he should quit.  
The veteran's blood pressure was listed as 130/80.  

Service medical records show that on July 15, 1989 (while 
performing annual two-week active duty for training during 
the period of June 3 to 17, 1989) the veteran injured his 
right knee when, while performing his duties as a military 
policeman, he intervened in a fight.  X-ray examination of 
the right knee was negative.  Assessments included a soft 
tissue injury of the right knee.  The veteran was placed on a 
limited duty profile for no running, jumping, or marching.  A 
subsequent medical status report from June 1989 noted a 
diagnosis of synovitis of the right knee. 

As noted, the veteran had active duty from December 1990 to 
May 1991, including service in Southwest Asia.  A medical 
history report, dated in December 1990, noted the veteran's 
history of severe headaches, swollen and painful joints, a 
foot problem, and knee trouble (including a possible right 
knee meniscal tear).  A consultation evaluation for 
deployment, dated in December 1990, noted the veteran's 
history of headaches.  An assessment of migraines, maybe 
tension, was given.  A treatment report, dated in December 
1990, noted an assessment of cold symptoms, including 
complaints of clogged or stuffy sinuses.  An eye examination, 
performed in December 1990, noted corrected vision of 20/20, 
bilaterally.  A treatment report, dated in February 1991, 
noted the veteran's complaints of a strained muscle in the 
scapula area which occurred while lifting sandbags; he was 
given light duties, with no left arm lifting, for a week .  

A March 1991 private medical record from a clinic in North 
Dakota notes the veteran reported he just arrived from Saudi 
Arabia, had been on a plane for a couple of days, and had to 
return in a week or two.  He had complaints of nasal 
congestion and left ear feeling plugged.  Physical 
examination revealed intact tympanic membranes, and clear ear 
canals and throat.  The report concluded with a diagnosis of 
mild sinusitis.  An April 1991 treatment report from a clinic 
in North Dakota notes the veteran's complaints of cough and 
sore throat.  The veteran's blood pressure was 158/72.  The 
veteran was diagnosed with acute bronchitis.

In April 1991, the veteran had a physical examination for 
upcoming release from active duty.  This examination noted 
essentially normal findings.  Specifically, the report noted 
that the veteran's eyes, mouth, nose, throat, skin, anus and 
rectum, genitourinary system, vascular system, heart, lungs 
and chest were all normal.  The veteran's blood pressure was 
130/70.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
15
5
LEFT
20
10
5
15
10

The report listed the veteran's uncorrected vision as 20/100, 
bilaterally, and corrected vision of 20/20, bilaterally.  A 
report of medical history completed at that time denied any 
prior symptoms of skin disease, eye trouble, chest pain, 
sinus trouble, hearing loss, stomach trouble, asthma, 
shortness of breath, heart trouble, or high blood pressure.  

On a service audiological evaluation in May 1991, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
15
10
LEFT
10
0
5
15
15

The report also noted a pure tone threshold of 40 decibels in 
the left ear at 6000 Hertz, and assigned the veteran to a 
hearing profile of H1 (normal).  

A May 1991 service medical record, concerning Southwest Asia 
demomilization/redeployment, indicates the veteran reported 
no disease or injury from his service in Southwest Asia.  He 
denied various problems such as skin conditions, urinary 
problems such as stones, etc.  He reported he had a cold and 
resolved diarrhea.

The file contains numerous VA and private medical records 
from subsequent to the veteran's active duty.

A treatment report from June 1991 notes the veteran said that 
for the last month he had some unusual infection which he got 
in Saudi Arabia.  He complained of a variety of symptoms.  
Examination showed some posterior sinus drainage.  The 
primary diagnosis was sinusitis and the secondary diagnosis 
was pharyngitis.  A July 1991 treatment report notes the 
veteran's complaints of abdominal pain, etiology unknown.  An 
upper abdominal ultrasound was performed in June 1991 and 
revealed normal findings.  The liver, spleen and kidneys were 
normal.  The abdominal aorta, gallbladder, pancreas, and 
biliary ducts were also normal.  An upper gastrointestinal 
series, performed in June 1991, revealed findings suggestive 
of possible gastritis, otherwise negative.

In August 1991, a VA physical examination was conducted.  
This noted the veteran's complaints of headaches, side aches, 
congested nose, and difficulty sleeping.  Examination of the 
skin revealed patches of depigmentation on the back.  The 
report noted the veteran's cardiovascular, digestive, 
respiratory, and genitourinary systems were all normal.  
Blood pressure was 126/82.  X-ray examination of the chest 
revealed no acute cardiopulmonary disease.  Sinus X-rays in 
August 1991 showed a retention cyst of the left maxillary 
sinus.  An August 1991 electrocardiogram (EKG) was normal.

A neurological consultation, performed in September 1991, 
noted the veteran's history of bad headaches since age 15.  
The report noted that he had a computerized tomography (CT) 
scan in the past that was within normal limits.  The report 
concluded with a diagnosis of migraine headaches.  

A VA orthopedic consultation in September 1991 noted the 
veteran's service history of a left shoulder injury from 
throwing sandbags in Saudi Arabia, although he reported he 
had no residual from this.  Physical examination of the left 
shoulder revealed a full range of motion without significant 
evidence of impingement.  X-rays of the left shoulder in 
August 1991 revealed no bone or soft tissue abnormalities.  
The examination report also noted the veteran's service 
history of an injury to his right knee.  The veteran reported 
that since that time he had treatment with mild analgesics 
and no specific therapy.  He also reported occasional joint 
line pain, with no swelling, locking, or giving out.  
Physical examination of the right knee revealed trace 
effusion, with mild tenderness under the patella.  The right 
knee exhibited a full range of motion, no significant joint 
line tenderness and a negative McMurray's test for meniscal 
injury.  August 1991 X-rays of the right knee revealed no 
bone or soft tissue abnormalities.  The report concluded with 
an assessment of previous probable right meniscal injury 
which has resolved without significant residual, and probable 
left shoulder muscle strain versus bursitis which has 
resolved without residual.  

A VA ear, nose, and throat examination in September 1991 
noted the veteran gave a long history of ear and nasal 
congestion and rhinitis.  Physical examination revealed 
normal ears and throat.  Nasal septum was deviated to the 
right causing decreased nasal airways.  Impressions included 
a retention cyst involving the left maxillary sinus, allergic 
rhinitis, and deviated nasal septum to the right.  The doctor 
recommended septoplasty and vancenasal. 

On VA audiological evaluation in September 1991, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
15
LEFT
15
10
10
10
10

Speech audiometry revealed speech recognition ability of 94 
percent in both the right and left ear.  The examination 
report noted that these findings were normal, bilaterally.

In March 1993, a VA general physical examination was 
conducted.  The veteran reported that since active duty he 
had moles on the back and face.  Examination showed multiple 
dark, flat, small lesions to thoracic back and one lesion 
with pink to red centrally to dark brown on periphery.  As to 
his ear, nose, and throat, the examination noted the veteran 
gave a history of a fractured nose prior to military service.  
He also reported having sore throats and pharyngitis on 
active duty that were treated with antibiotics.  On current 
examination, the nasal septum was seen as not being deviated.  
The pharynx was pink with small post-nasal drainage, and 
there was no sinus denterness.  X-rays of the nose showed no 
fracture of the nasal bone.  In reporting diagnoses, the 
doctor noted the bony septum appeared normal by X-ray.  A 
history of sinusitis with no residuals was also reported.  
The eyes and cardiovascular were normal.  A pulmonary 
function tests was performed and revealed normal findings.  
X-ray examination of the chest revealed lungs clear of 
infiltrates, normal size and shape heart, and normal 
pulmonary vasculature. Examination revealed small external 
hemorrhoids.  Stool was heme negative.  While the veteran 
gave a history of right knee and left shoulder injuries, he 
had complaints of both knees, both shoulders, and many other 
joints. 

On VA audiological evaluation in March 1993, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
10
10
5
10
15

Speech audiometry revealed speech recognition ability of 100 
percent in both the right and left ears.  The report 
summarized the veteran's hearing as being within normal 
limits.  

A consultation report, dated in April 1993, noted the 
veteran's complaints of backache stiffness, migratory joint 
pain, and chronic non-bloody diarrhea.  Physical examination 
revealed a full range of motion in the shoulders and upper 
extremities.  Examination of the lower extremities revealed 
no specific abnormalities.  The veteran's spine exhibited a 
full range of motion, with mild tenderness over the low 
midback.  The report concluded with an assessment of 
migratory arthralgia with diarrhea, malaise, and weight loss.   
The examiner further noted that it sounded like either an 
inflammatory or infectious arthritis, and further studies 
were planned.

In April 1993, a VA skin consultation was obtained.  
Objective examination revealed target-like to irregular 
pigmented moles.  The report concluded with an assessment of 
several atypical/dysplastic moles.

In April 1993, a VA rheumatology examination was conducted.  
The report of this examination noted the veteran's complaints 
of recurrent headaches, burning sensation in the eyes, 
chronic nasal plugging and drainage, chronic cough and chest 
pain, and watery diarrhea.  Physical examination revealed a 
healthy appearing male in no acute distress.  Upper 
extremities were normal except for shoulder abduction which 
was only 100 degrees maximally active and passively.  Neck 
rotation was normal, but with some discomfort.  Hip and knee 
range of motion was normal with slight discomfort in the 
right knee on valgus strain.  The report concluded with an 
impression of polyarthralgias, myalgias by history most 
compatible with fibromyalgic syndrome, though history of 
swelling at one time indicates at least one episode of 
arthritis.  Associated diagnoses were said to be mixed 
vascular muscle contraction headaches and diarrhea likely 
functional bowel.  

A treatment report, dated in July 1993, noted that the 
veteran had been referred for evaluation of several 
urinalyses showing a sterile pyuria.  Physical examination of 
the abdomen was normal and nontender.  Prostate was benign 
and nontender.  A urinalysis was performed at this time and 
was normal.  The examiner stated that the likelihood of 
finding any significant pathology is low.  The report 
concluded with an impression of history of sterile pyuria.  A 
treatment report, dated in September 1993, noted that an 
intravenous pyelogram was performed and revealed small stones 
bilaterally.  The report noted a conclusion of tiny non-
obstructive renal lithiasis, bilaterally.  The veteran was 
told to drink plenty of fluids, and to return if condition 
worsened.  A final diagnostic radiology report, dated in 
September 1993, noted a conclusion of tiny non-obstructive 
renal lithiasis, bilaterally.  A follow-up diagnostic 
radiology report, dated in September 1994, noted a small 
calcification over the upper and lower poles of the left 
kidney and mid portion of the right kidney; findings 
suspicious for renal stones; and pelvic phleboliths.  A 
kidney ultrasound biopsy was performed in September 1994 and 
found to be unchanged.  The examiner concluded that the 
veteran did not have active stone disease.  

A VA dental examination was performed in November 1995.  The 
veteran reported a considerable dental history, with 
fillings, root canals, and crowns.  He had subjective 
complaints of bleeding gums and caries.  The report noted 
root canal therapy on teeth numbers 24, 25, and 26, with 
incomplete apical bone fill, may be apical scar formation, 
and bone fill has occurred since original film in 1993.  
Minor horizontal bone loss was also noted.  The report 
concluded with a diagnosis of gingivitis.  

A VA nephrological examination was performed in November 
1995.  The report noted the veteran's subjective complaints 
of low back and side pain with no aggravating or relieving 
factors.  The report noted that calculi had previously been 
found, and that current renal function studies were normal.  
The veteran had never passed a kidney stone.  A prior 
intravenous pyelogram revealed an impression of 
calcifications over the lower pole of the kidneys bilaterally 
with a question of some smaller calcifications over the more 
mid portion of the kidneys.  However, there was no evidence 
of obstruction on either side with the remainder of the tests 
being normal.  An echogram of the abdomen, performed in 
November 1995, found no definitive calcifications over the 
kidneys on either side, and the impression was small cyst, 
right kidney, otherwise normal.  The clinical diagnosis was 
urolithiasis.

A treatment summary letter, dated in November 1995, from a VA 
doctor, noted that urine culture performed a week earlier was 
negative, meaning no evidence of infection.  X-ray 
examination of the abdomen revealed only a very small stone 
in the lower part of the right kidney, and no definite stone 
or stones were evidence in the left kidney.  Ultrasound of 
the kidneys showed a small benign cyst (a fluid filled sack) 
in the right kidney.  The doctor noted that these findings 
are very common and most often have no significance.  He also 
informed the veteran to save any stone that he may pass for 
analysis.  

A VA examination for hypertension, performed in November 
1995, noted the veteran's complaints of migraine headaches.  
Physical examination revealed no abnormalities.  Blood 
pressure readings were 128/72 sitting, 132/78 lying, and 
118/78 standing.  The report concluded with a diagnosis of 
normal blood pressure.  X-ray examination of the chest 
revealed a few very small scattered calcified granulomas, 
otherwise normal.  An enhanced CT scan of the head was 
normal.  It also revealed that the upper paranasal sinuses 
were clear.  

A VA visual examination, performed in November 1995, noted 
the veteran's history of several episodes of styes on the 
eyelids and eyes burning.  Corrected visual acuity was 20/20, 
both near and far, bilaterally.  No diplopia and no visual 
field deficits were indicated, and the veteran's eyes looked 
moderately dry.  A diagnosis of moderately dry eyes and 
history of blepharoconjunctivitis and styes was given.  

In November 1995, a VA rheumatology examination was 
conducted.  The report of this examination noted the 
veteran's complaints of morning stiffness, joint discomfort 
and sleep disturbance.  The report noted that the veteran 
continued to work as a custodian.  Musculoskeletal 
examination showed tenderness in the mid-trapezius only with 
discomfort in the right medial knee joint line on medial 
stress and discomfort in the patella.  The remainder of the 
peripheral joints showed no synovitis, tenderness, or loss of 
range of motion whatsoever.  X-ray examination of the lumbar 
spine revealed pseudoarthrosis on the right at the L5 level.  
X-ray examination of the sacroiliac joints revealed slight 
sclerosis of the inferior aspect of the sacroiliac joints 
suggestive of very early degenerative changes.  X-ray 
examination of the thoracic and cervical spine revealed no 
degenerative changes.  The report concluded with an 
impression of episodic polyarthritis myalgias with spinal 
discomfort, rule out ankylosing spondylitis.  

A treatment report, dated in March 1997, noted the veteran's 
complaints of sinus congestion, green nasal drainage, and 
headaches.  The veteran related that these symptoms were 
present for the past two months, and sinus problems for seven 
years.  The report concluded with an impression of sinusitis.  

In February 1998, a series of VA physical examinations were 
conducted.  A rheumatology examination, performed in February 
1998, noted the veteran's complaints of multiple joint 
discomfort and morning stiffness.  The report indicated that 
the veteran has continued to work as a custodian, but with 
increasing difficulty.  Musculoskeletal examination 
demonstrated tenderness in the lateral epicondyles with the 
remainder of the tender points of fibromyalgia being 
negative.  Upper extremity joints showed no synovitis, 
tenderness, or loss of range of motion.  Knees showed 0 to 
100 degrees flexion with discomfort.  There was no synovitis 
or laxity.  McMurray sign was negative.  The remainder of the 
lower extremity peripheral joints showed no synovitis, 
tenderness, or loss of motion.  The report concluded with an 
impression of spinal myalgias with peripheral arthralgias 
nonspecific.  It was noted there was no definite evidence of 
inflammatory disease, such as ankylosing spondylitis.  

On a February 1998 VA genitourinary examination, blood 
pressue was 160/90, genitourinary findings were essentially 
normal, and diagnoses included a history of urolithiasis and 
hypertension.  Other blood pressure readings, written at the 
end of the examination report, included 161/79 and 169/87.

A VA cardiovascular examination in February 1998 noted the 
veteran's subjective complaints of dyspnea on exertion, 
atypical chest pain, and palpations.  The report noted that 
the veteran was receiving no treatment for this.  The report 
noted a blood pressure reading of 160/80.  Echocardiogram was 
essentially normal with no evidence of structural heart 
disease.  The mitral, aortic, tricuspid, pulmonic valves, and 
left and right ventricles, were all normal.  Left ventricular 
size and function were also normal, and the heart rate and 
rhythm were regular.  S1 and S2 were normal without murmurs 
and added sounds.  A 24-hour Holter monitor examination 
revealed benign findings.  The report also noted that the 
veteran "does have frequent ventricular ectopias at certain 
times during the day in the form of trigeminy and 
quadrigeminy, however, since he did not keep a diary or 
record any symptoms, I can only assume that these were 
asymptomatic."  Pulmonary function tests revealed normal 
spirometry.  The report also noted the veteran's fifteen year 
history of smoking cigarettes.  Based on these findings, the 
VA examiner concluded that any chest pain the veteran may 
have had was of "non-cardiac etiology."  The VA examiner 
also noted that he suspected "that the ectopies which in 
themselves may be considered benign in this clinical setting 
are the cause of the patient's palpitations."  The VA 
examiner reported no current hypertension and "no heart 
condition found." 

A treatment report, dated in February 1998, noted the 
veteran's complaints of headaches, palpitations, intermittent 
shortness of breath, chest pain and weakness.  The report 
noted the veteran's blood pressure of 152/78, pulse of 100 
and respirations of 16.     

A VA visual examination, performed in February 1998, noted 
corrected vision of 20/20, both near and far, bilaterally.  
The report also noted no diplopia and no visual field 
deficits.  The report concluded with diagnoses of myopia and 
history of styes.

A VA mouth examination was performed in February 1998.  The 
veteran gave a history of trauma to this upper front teeth 
before service at age 17.  He had complaints of bleeding gums 
and sensitive teeth.  Physical examination revealed no 
disfigurement, no interference with mastication or speech, 
and a normal tongue.  The report concluded with a diagnosis 
of mild gingivitis, aggravated by tobacco use.  

A VA gastrointestinal examination in February 1998 noted the 
veteran's complaints of diarrhea.  Physical examination 
revealed a healthy appearing male and no evidence of anemia 
or malnutrition.  The abdomen was soft, nontender, and 
nondistended.  Liver and spleen were not palpable and there 
were no masses palpable.  Bowel sounds were well heard.  
Rectal examination revealed no masses. Stool was soft, 
formed, and guaiac negative.  Extremity examination revealed 
no cyanosis, clubbing or edema.   The examiner also noted 
that review of the VA records and investigations for the 
diarrhea revealed that stool studies, sedimentation rate, 
upper GI X-rays, colonoscopy with biopsies, serum B12, 
folate, total protein, and albumin were all within normal 
limits.  The veteran reported he had 3 or 4 bowel movements a 
day, and the consistency of his stool varied from watery to 
formed.  The report concluded with an impression of chronic 
diarrhea, with no evidence of organic disease based on the 
veteran's symptoms and workup.  The doctor noted there were 
certainly no alarm symptoms such as recent weight loss, fever 
or chills, and no other constitutional symptoms and physical 
examination reveals no evidence of malnutrition.  The 
examiner stated he suspected a functional bowel syndrome.

A March 1998 outpatient record notes sinusitis with a 7 year 
history.

A consultation for dyspnea and palpitations, in April 1998, 
noted the veteran's cardiac risk factors include smoking, 
male gender and questionable family history.  The report 
stated that the veteran's major complaint is that of dyspnea 
on exertion, but this is not associated with chest pain.  His 
chest pain is non-anginal by description and unrelated to 
physical activity.  The patient's palpitations occur 
infrequently and may be at rest or with activity.  Physical 
examination revealed blood pressure of 160/79.  
Echocardiogram was essentially normal with no evidence of 
structural heart disease.  Normal left ventricular size and 
function.  24-hour Holter monitor testing revealed atrial and 
ventricular ectopias.  Pulmonary function testing revealed 
normal spirometry.  The examiner noted that the veteran's 
dyspnea appears to be from non-cardiac etiology, although the 
pulmonary function test do not suggest a pulmonary source 
either.  It was noted the chest pain appeared to be non-
anginal and likely musculoskeletal in etiology.  In summary, 
the VA examiner stated there was no heart condition, no 
current hypertension, and no respiratory condition.  

A follow-up letter, dated in April 1998, noted that the 
veteran's echocardiogram in February 1998 had come back 
entirely normal.  The valves were normal and heart muscle 
contraction was entirely normal.  A treatment report, dated 
in August 1998, noted the veteran's complaints of muscle pain 
and weakness.  Blood pressure was 142/88.  Physical 
examination revealed the veteran's lungs to be clear.  It 
also noted that his heart had a regular rate without murmurs.

In December 1998, the veteran and his wife testified at an RO 
hearing.  The veteran said he first experienced bleeding or 
sore gums approximately one month after his discharge from 
the service.  He related that at the time he may have asked a 
doctor about this but that no official documentation of such 
existed.  He noted that he subsequently had three root canals 
which were to have cleared the condition, but did not.  He 
noted that his teeth are presently deteriorating.  The 
veteran testified that he did not receive treatment for 
hypertension or a cardiac disorder during his active duty 
service.  He also noted that he first learned of his high 
blood pressure in March or April 1991 when he saw a doctor 
(apparently for other reasons) after he returned home to 
North Dakota on emergency military leave from Saudi Arabia.  
As for a urinary disorder, including kidney stones, urinary 
tract infection, and prostate disorder, the veteran indicated 
that he experienced burning while urinating during service, 
but did not seek treatment for this condition at that time.  
He also reported positive findings of kidney stones in 1993.  
He attributed his in-service burning during urination to this 
finding.  As for an eye disorder, the veteran reported in-
service symptoms of burning, yellowing, and styes beginning 
in April or May 1991.  He attributed these problems to 
exposure to sandstorms.  He denied seeking any service 
treatment for this condition, but said he did so shortly 
after discharge.  In addressing his respiratory disorder, the 
veteran alleged that he was treatment for acute bronchitis 
and pharyngitis in June 1991.  In discussing his service-
connected diarrhea, the veteran reported that he this 
condition is ongoing and constant.  He reported watery stools 
averaging four times daily.  He also indicated that his 
weight as being from 190 to 198.  The veteran's spouse also 
testified in support of the veteran's claim.  She testified 
that it was her belief that the veteran's diarrhea may have 
had a negative effect on his teeth.  

In a December 1998 statement, a fellow servicemember 
indicating that he had seen the veteran in the Persian Gulf 
during the second week of May 1991.  He noted that the 
veteran's eyes at that time were extremely yellow and that 
his left eye appeared to be weeping or draining.

A treatment report, dated in February 1999, notes the 
veteran's complaints of an acute exacerbation of chronic 
sinusitis.  The report noted the veteran's weight as 194 
pounds and blood pressure was 120/80.  The report concluded 
with an assessment of acute sinusitis/chronic rhinorrhea.  
When seen in March 1999, the assessment was acute and chronic 
sinusitis.

In March 1999, the veteran submitted several newspaper and 
magazine articles, statements, and VA press releases on 
Persian Gulf Syndrome.  He also submitted copies of numerous 
medical records and prior correspondence by the RO, on which 
he added statements and commentary in support of his claims.

A May 1999 treatment report noted the veteran's complaints of 
his nose being plugged up and post nasal drip with dry cough.  
The veteran's weight was 190 pounds and his blood pressure 
was 120/80.  Physical examination revealed normal tympanic 
membranes and supple neck.  Nasal mucosa was inflamed with 
slight yellow drainage.  The report concluded with and 
assessment of acute/chronic sinusitis.  A treatment report, 
dated in August 1999, noted the veteran's complaints of lower 
leg discomfort.  Physical examination revealed bilateral 
chondromalacia patella, right greater than left.  In November 
1999, complaints included diarrhea, prostatitis, and 
generalized aches and pains.

In December 1999, a VA general physical examination was 
conducted.  The veteran said he had lost 25 pounds this 
summer due to trouble eating.  He reported four to six loose 
bowel movements daily, occasional incontinence and no blood.  
The report noted that the veteran weighed 175 pounds, and 
listed blood pressure readings of 138/88, 138/90, 140/88.  
Physical examination revealed a normal build, good muscle 
mass, and good nutrition.  The report also noted that 
external rectal examination was negative.  Physical 
examination of the right knee revealed a reduced range of 
motion.  The veteran also had difficulty squatting due to 
pain.  Diagnoses included, in part, a history of contusion of 
the right knee on June 15, 1989, and it was noted that X-rays 
at the time of the injury did not indicate a fracture but 
that current X-rays suggested a possible old proximal fibular 
fracture that did not involve the joint.  It was noted that 
current examination showed no cardiac condition or a 
condition of frequent ventricular ectopic beats.  It was 
further noted the veteran had irritable bowel syndrome which 
was not separate from his service-connected chronic diarrhea 
of unknown etiology.

A consultation for the nose, ears and throat, performed in 
December 1999, noted the veteran's complaints of nose and ear 
plugging, swollen neck glands, and occasional fever.  
Physical examination revealed perfectly normal canals and ear 
drums.  The nose exhibited severe restriction of airflow on 
the right and mild to moderate restriction of airflow on the 
left.  The throat was clear and looks perfectly normal.  
Fiberoptic examination of both nasal passages reveals septal 
deviation to a moderate degree posteriorly on the right and 
the middle turbinate and inferior turbinates on the right are 
severely congested.  On the left side there is mild to 
moderate congestion.  There was no pus or lesions seen 
anywhere in the nasal cavity or nasopharynx.  The eustachian 
tube opening looked okay.  The report concluded with an 
impression of chronic rhinitis and septal deviation to the 
right, contributing to some pressure sensations and pain in 
his nose.  It was noted there was no evidence of sinusitis at 
the present time.  The VA examiner recommended that the 
veteran quit smoking as this could contribute to his nasal 
congestion. There was no stenosis of the larynx or facial 
disfigurement.  The report concluded with diagnoses of 
chronic rhinitis and septal deviation with nasal obstruction.

A VA dental examination was performed in December 1999.  
Physical examination revealed two small exostoses of anterior 
buccal mandible, which appear quite normal.  He had some 
minor restorative needs, occlusion was good, masticatory 
function was good.  The VA examiner concluded that the 
veteran had mild-moderate periodontal disease, with moderate 
cervical plaque present throughout oral cavity.  Gingiva was 
moderately inflamed, with bleeding while probing.  

A VA examination of the skin was performed in December 1999.  
The report noted the veteran's history of two scaly spots for 
months, which had spontaneously resolved more recently.  
Objective examination of the chest and thighs was completely 
normal with no dermatitis or eruption.  The report noted 
bright dermographism when stroked, but this caused no 
itching.  The VA examiner commented that since the spots are 
fully gone, he did not know what they represented.  He also 
reported that the dermographism is an interesting finding, 
but of no clinical relevance.  The report also noted a one 
centimeter typical epidermoid cyst of his right posterior 
triangle of the neck and an eight millimeter brow, firm, 
typical dermatofibroma.  The veteran reported that his dorsal 
hands showed an occasional one to two millimeter keratosis 
since shortly after the Persian Gulf War.  The VA examiner 
noted that these are either tiny seborrheic keratoses or flat 
warts.

A VA examination for joints, performed in December 1999, 
noted the veteran's complaints of muscle and joint pain, 
fatigue, headaches and diarrhea.  The report noted the 
veteran's past medical history included migraine headaches 
since high school.  Physical examination revealed that the 
veteran was able to walk on his toes and heels without 
difficulty.  He could perform deep knee bend squat 
unassisted.  Eye movements were normal.  The report concluded 
with an impression of a history of chronic widespread 
musculoskeletal pain of unknown etiology.  The VA examiner 
noted that the veteran has several positive fibromyalgia 
tender points, and fulfills a general consensus opinion for 
fibromyalgia syndrome, especially in view of the accompanying 
unexplained symptoms of fatigue, sleep disorder, cognitive 
disturbance, mood disturbance, nasal congestion, irritable 
bowel, paresthesia and chronic recurrent headache.  The 
doctor said an alternative and probably more appropriate 
label to apply to this veteran's condition would be Gulf War 
Illness since he attributes his symptoms to this etiology.  

An exercise stress test was performed in December 1999.  The 
report noted the veteran's history of smoking and 
questionable hypertension.  The report noted he exhibited 
mild impairment of functional aerobic capacity and is 
classified as New York Heart Association Functional Class I.  
It also noted that the test was positive with reduced 
specificity due to baseline ECG abnormalities and due to 
target heart rate not being achieved.  The ECG revealed no 
exercise-induced arrhythmias.  The VA examiner further 
commented that the veteran stepped off the stress test during 
the study, and was therefore, felt to have performed 
submaximal to his maximum tolerated exercise capacity.  

X-rays in December 1999 revealed an impression of large 
retention cyst at the base of a maxillary sinus.  X-ray 
examination of the right knee revealed a proximal fibula with 
slight angulation, questionable old fracture; broad based 
exostosis present; and medial and lateral joint compartment 
appeared preserved.  The report of right knee X-rays 
concluded with an impression of negative for age, except for 
question of old fracture/broad based exostosis and proximal 
fibula.  

A March 2000 treatment report noted the veteran's complaints 
of myalgias, back pain, headaches and diarrhea.  The report 
listed the veteran's weight as 182 pounds and blood pressure 
of 140/88.  Physical examination revealed mucoid nasal 
congestion, clear lungs, no rales, rhonchi or wheezing.  
Heart rhythm regular without murmurs and no dysrhythmias.  
The report noted a primary diagnosis of allergic rhinitis, 
and secondary diagnoses of chronic headaches, hypertension, 
and generalized myalgias and weakness. 

A treatment report, dated in June 2000, noted the veteran's 
complaints of fatigue and diarrhea.  Physical examination 
revealed the veteran's weight to be 178 pounds, and his blood 
pressure was 132/82.  Examination of the eyes, ears, nose, 
and throat was unremarkable.  Heart rhythm was regular, with 
no murmurs, no dysrhythmias.    The abdomen was soft without 
abnormal masses, particular tenderness, rebound or guarding.  
The report noted a primary diagnosis of fatigue.  It also 
noted secondary diagnoses of chronic headaches, generalized 
myalgias and weakness, hypertension, and chronic diarrhea.  

A treatment report, dated in September 2000, noted the 
veteran's complaints of nasal drainage, plugged ears, and 
stuffy nose.  Physical examination revealed the veteran's 
weight was 178 pounds, and blood pressure of 132/78.  The 
report noted that he has a slight rash present on his chest.  
The report concluded with an assessment of acute exacerbation 
of chronic sinusitis, headache, and rash, suspected of being 
tinea corporis.  

A treatment report, dated in November 2000, noted the 
veteran's complaints of sinusitis.  Objective examination 
revealed the veteran's weight to be 185 pounds, and blood 
pressure of 150/90.  Tympanic membranes were not inflamed.  
No inflammation of the nasal mucosa with purulent exudates.  
The maxillary sinuses were tender on palpation.  The 
veteran's eyes had some purulent lacrimation with just 
moderate inflammation of the palpebral conjunctiva.  
Examination of the throat was negative except for post nasal 
drainage.  Examination of the nose revealed inflammation of 
the nasal mucosa with purulent exudates.  The neck was supple 
with out adenopathy or thyromegaly.  Lungs were clear to 
auscultation and percussion.  The report concluded with an 
assessment of sinusitis/allergic rhinitis.

A treatment report, dated in December 2000, noted the 
veteran's complaints of weight loss, blood pressure, joint 
pains, headaches, sinus congestion, and irritability.  The 
report also noted the veteran's history of a skin rash on the 
abdomen which was treated and had not reappeared.  His weight 
was 179 pounds and his blood pressure was 146/84.  Physical 
examination revealed the skin to be clear, except for a very 
small, 1 millimeter wide, sebaceous cyst in the mid right 
posterior cervical lymph node area.  The report also noted a 
small 3 millimeter area of skin inflammation on the right 
bicep.  The veteran's tympanic membranes were visualized and 
clear.  Oral and nasal mucosa normal.  The report noted that 
the veteran smelled heavily of tobacco.  The chest was clear 
to auscultation and cardiac sounds were normal without 
murmur, click, gallop, or rub.  The abdomen was soft and 
nontender without organomegaly.  As to the gastrointestinal 
system, the report noted that the veteran had no significant 
indigestion and that he did not notice any blood in his 
stool.  It also noted the veteran's complaints of occasional 
coincidental left lower quadrant abdominal pain.  The report 
concluded with an impression that the veteran has many 
chronic symptoms which cannot be explained by one unifying 
diagnosis.  It also noted a primary diagnosis of malaise, 
joint pain, Gulf War Syndrome.

A December 2000 dental treatment report from O. Dohm, D.D.S., 
notes the veteran has generalized periodontal disease.

A January 2001 treatment report noted the veteran's 
complaints of a migraine headache.  His blood pressure was 
154/90.  A treatment report, dated in April 2001, noted the 
veteran's complaints of headaches associated with discomfort 
in the left side occurring twice a week on average.  Physical 
examination of the chest and lungs was normal.  Auscultation 
of the chest was clear with no cough.  Respiratory palpation 
was normal.  Examination of the pericardium was quiet with no 
visible motion.  Palpation showed a nondisplaced point of 
maximal impulse and no rub or thrills.  S1 and S2 were normal 
with no murmurs or gallops.  Blood pressure was 138/80, and 
the veteran was noted to be 72 inches tall (6 feet).  The 
report concluded with assessments of migraine headache and 
rhinitis.  A treatment report from May 2001 noted the 
veteran's history of sinusitis for the past three weeks.  The 
report noted the veteran's weight as 184 pounds and blood 
pressure of 132/80.  An assessment of acute sinusitis/chronic 
sinusitis.  A treatment report from later in May 2001 noted 
that the veteran appeared well developed and well nourished.  
Examination of the nose revealed the nares were unobstructed, 
nasal mucosa was normal, and that the septum was midline 
without hyperemia or turbinate hypertrophy.  The report 
stated that inspection of the nose revealed it to be 
symmetrical and without abnormality.  The report also noted 
that review of cardiac, genitourinary, and respiratory 
systems were negative.  Examination of the chest was normal 
with good excursion.  Percussion and respiratory palpation of 
the chest was normal.  Auscultation of the chest was clear 
and there was no cough.  Assessments included hypertension, 
headaches, and insomnia.  

In June 2001, the veteran and his wife testified at a Travel 
Board hearing.  At the hearing, the veteran submitted 
additional evidence (discussed above), and waived RO 
consideration of the same.  The veteran maintained that 
higher ratings were warranted for his service-connected 
diarrhea and rhinitis.  As for his claim for service-
connection for hemorrhoids, the veteran and his wife asserted 
such were due to service-connected diarrhea.  As to his claim 
for service connection for a right knee disorder, it was 
noted the veteran had a right knee injury in service and it 
was argued that he still had related problems, separate from 
his service-connected fibromyalgia.  It was also argued that 
other conditions claimed for service connection were due to 
service.

In a July 2001 letter responding to an inquiry by the 
veteran's representative, Kent Martin, M.D., stated that he 
is not in a position to render an opinion as to whether or 
not the veteran's conditions are the result of his service in 
the Gulf War.  Dr. Martin further commented that there is a 
general puzzlement among among many physicians regarding the 
illness constellations which Gulf War veterans have and are 
not explained by usual diagnostic categories.  A letter 
attached to this record from the veteran's representative 
waived RO consideration of the same.  

II.  Analysis

Through correspondence, rating decisions, and the statement 
of the case, and supplemental statements of the case, the the 
veteran has been notified of the evidence required to 
substantiate his claims for increased ratings and service 
connection for multiple disabilities.  Numerous medical 
records have been obtained and VA examinations have been 
provided where necessary to decide the claims.  The Board is 
satisfied that the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), and the related VA regulation, 
have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

A.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

When rating the veteran's service-connected disability, the 
entire medical history must be considered. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

1.  Diarrhea

The RO has rated the service-connected diarrhea by analogy 
(38 C.F.R. § 4.20) under the diagnostic code for ulcerative 
colitis.  Under this code, ulcerative colitis is rated 10 
percent when it is moderate, with infrequent exacerbations.  
A 30 percent evaluation is warranted for ulcerative colitis 
that is moderately severe, with frequent exacerbations.  38 
C.F.R. § 4.114, Diagnostic Code 7323.  Given the nature and 
history of the veteran's diarrhea, it may also be rated under 
the code for irritable colon syndrome.  That code provides 
that irritable colon syndrome is to be rated 10 percent when 
moderate, with frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent rating is assigned for 
irritable colon syndrome which is severe, with diarrhea, or 
alteranating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319.

While the veteran has given varying accounts of diarrhea 
episodes, the medical records from recent years generally 
show only episodic complaints of diarrhea.  The medical 
records show no weight loss attributable to diarrhea, nor 
signs of malnutrition, anemia, or general debility resulting 
from this condition.  It is also noted that the veteran's 
irritable bowel symptoms are partially the basis for his 40 
percent rating for service-connected fibromyalgia (see rating 
criteria for fibromyalgia in 38 C.F.R. § 4.71a, Code 5025), 
and an additional increased rating for service-connected 
diarrhea may violate the rule against pyramiding of ratings 
(38 C.F.R. § 4.14).

Evidence as a whole indicates the veteran's diarrhea is no 
more than moderate, and thus a higher rating under either the 
code for ulcerative colitis or the code for irritable colon 
syndrome is not in order.  The preponderance of the evidence 
is against an evaluation in excess of 10 percent for the 
veteran's service-connected diarrhea.  Thus the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

2.  Rhinitis

The veteran is currently assigned a 0 percent rating for 
allergic rhinitis with a retention cyst of the left maxillary 
sinus.  This condition is rated under the diagnostic code for 
allergic rhinitis.

Allergic or vasomotor rhinitis is to be rated 10 percent when 
there are no polyps but with greater than 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 
6522.  

When the requirements for a compensable rating of this 
diagnostic code are not met, a 0 percent rating is to be 
assigned.  38 C.F.R. § 4.31.

While the medical records from recent years show episodic 
symptoms of allergic rhininis, most of the records show no 
related restriction of the nasal passages.  For example, the 
nasal passages were unobstructed when seen in May 2001.  
Overall, the condition does not result in greater than 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side, and thus the criteria for a 
10 percent rating are not met.  

The preponderance of the evidence is against a compensable 
rating for the veteran's service-connected rhinitis.  Thus 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra..

B.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for disability due to 
disease or injury incurred or aggravated while performing 
active duty for training or injury incurred or aggravated 
while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24).

If a veteran had active service for 90 days or more, service 
connection will be rebuttably presumed for certain chronic 
diseases (such as arthritis, sensorineural hearing loss, 
organic heart disease, hypertension, and calculi of the 
kidneys) which become manifest to a compensable degree within 
the year after such service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of
operations during the Persian Gulf War. Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symtoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6 
month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 
3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply. 
VAOPGCPRC 8-98.

The Board notes that the Persian Gulf War provisions of 
38 U.S.C. § 1117 were recently amended, effective March 1, 
2002.  In pertinent part, the new law provides that, in 
addition to certain chronic disabilites from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
The Board notes that these new legal provisions do not affect 
the particular Persian Gulf War claims for service connection 
which are involved in the instant appeal.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310(a).

1.  Deviated nasal septum

A deviated septum often is a congenital or developmental 
defect for which service connection would be precluded by 
38 C.F.R. § 3.303(c), although it may be acquired and due to 
trauma.  The veteran's service medical records from his 
periods of service, including his 1990-1991 active duty, do 
not show a deviated nasal septum nor trauma to the nose.  
Various medical records on file show a history of trauma to 
the nose and front of the mouth before service.  Medical 
records after the veteran's 1990-1991 active duty include 
conflicting assessments as to whether there even is a 
deviated nasal septum.  Assuming a deviated nasal septum does 
currently exist, there is no medical evidence to link it 
service, either by incurrence or aggravated.

The weight of the medical evidence establishes that a 
deviated nasal septum did not begin in service, and assuming 
it preexisted service, it was not worsened by service.  The 
Board concludes that a deviated nasal septum was neither 
incurred in nor aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

2.  Sinusitis

Service department and private medical records from the time 
of the veteran's 1990-1991 active duty contain references to 
sinusitis.  There are also medical records describing 
sinusitis shortly after this active duty and intermittently 
since then.  Some doctors have questioned whether true 
sinusitis exists, although there are a number of diagnoses of 
the condition.  

The Board finds that there was a showing of sinusitis during 
active duty and a continuity of symptomatology of the 
condition from then to the present.  38 C.F.R. § 3.303(b).  
The Board finds that chronic sinusitis began in service, 
warranting service connection.  The benefit-of-the-doubt rule 
has been applied in granting this benefit.  38 U.S.C.A. 
§ 5107(b).

3.  Dental condition including gingivitis

The veteran claims service connection for a dental condition 
including gingivitis (also claimed as weakened, loose teeth, 
bleeding gums, sore on gum line, and outbreaks on corner area 
of mouth).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease are not 
disabling, and may be considered service connected solely for 
the purpose of establishing eligibility for VA outpatient 
dental treatment.  38 C.F.R. § 3.381(a).  That is, service 
connection for compensation purposes is precluded for such 
dental conditions, although service connection might lead to 
eligibility for outpatient dental treatment.  

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war. 38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a veteran will be eligible for 
VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service- connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within 90 days 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility); etc. 38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Medical records indicate that throughout his life, as is the 
case with most people, the veteran has had routine dental 
care involving cavities, root canals, etc.  There is a 
history of trauma to the upper front teeth before service.  
The service medical records do not show any dental trauma 
during service, including during active duty in 1990-1991.  
Medical records subsequent to this period of active duty show 
various dental problems, most notably gum disease (gingivitis 
or periodontal disease).  Such a dental condition may not be 
service connected for compensation purposes.  The evidence 
also does not show the dental condition was incurred in or 
aggravated by service.  Gum disease is first shown subsequent 
to service, and it is not subject to the Persian Gulf War 
provisions on service connection for undiagnosed illness.  
The veteran maintains that his gum disease is due to his 
service-connected diarrhea, apparently asserting secondary 
service connection under 38 C.F.R. § 3.310.  There is no 
medical evidence to support secondary service connecton for 
his gum disease.  Perhaps more significantly, even if service 
connection were established for gum disease, it would not be 
based on service trauma, and under the circumstances service-
connected status would not lead to dental treatment 
eligibility under any eligibility category. 

As the preponderance of the evidence is against the claim for 
service connection for a dental condition including 
gingivitis, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.

4.  Hemmorrhoids

The veteran alleges that he has hemorrhoids from his 1990-
1991 Persian Gulf War active duty.  Alternatively, he alleges 
that he has hemorrhoids secondary to his service-connected 
diarrhea.  

There is no medical evidence of treatment for hemorrhoids 
during the veteran's periods of service including his 1990-
1991 active duty.  Hemorrhoids are a diagnosed condition and 
not subject to the Persian Gulf War provisions on service 
connection for undiagnosed illness.  Hemorrhoids are first 
shown subsequent to service, and there is no competent 
medical evidence to link them to any incident of service or 
to the service-connected diarrhea.

The weight of the credible evidence demonstrates that 
hemorrhoids are unrelated to service or to a service-
connected condition.  Neither direct nor secondary service 
connection for hemorrhoids is warranted.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

5.  Right knee injury

Service medical records document a right knee injury while 
performing annual two-week active duty for training in June 
1989.  Assessments at that time included a soft tissue injury 
and synovitis.  A history of a right knee injury (possible 
meniscus tear) was noted when the veteran entered active duty 
in December 1990.  Although a right knee condition is not 
otherwise documented during this active duty which ended in 
May 1991, numerous post-active duty medical records show 
ongoing right knee problems, and some of the medical records 
suggest they are due to the June 1989 service injury.  

Admittedly it is somewhat difficult to clearly identify 
discrete right knee injury residuals, given that the veteran 
has wide-spread joint complaints associated with service-
connected fibromyalgia.  Nonetheless, there is credible 
evidence to show a continuity of symptomatology (38 C.F.R. 
§ 3.303(b)) of a right knee condition since the June 1989 
injury during active duty for training.  With application of 
the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the 
Board finds that there are current residuals of a right knee 
injury that were incurred in service, and thus service 
connection is warranted for this condition.



6.  Eye condition

One of the veteran's eye conditions is refractive error of 
vision.  This has existed since before service, and 
regulation prohibits service connection for refractive error.  
38 C.F.R. § 3.303(c).

The veteran maintains that he also has other eye problems, 
such as bepharoconjuntivitis and styes, that began during his 
1990-1991 active duty.  These are diagnosed conditions and 
not subject to the Persian Gulf War provisions for service 
connection for undiagnosed illness.  These eye conditions are 
first shown years after service, and there is no competent 
medical evidence to link them to any incident of service. 

The weight of the credible evidence demonstrates that the 
current eye condition is unrelated to service.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

7.  Hearing loss

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

After reviewing the evidence of record, the Board finds that 
the veteran does not have a current hearing loss disability 
within the meaning of 38 C.F.R. § 3.385.  Service connection 
may only be established if there is a current disability. 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The service and post-
service audiology tests show the veteran does not have a 
hearing loss disability in either ear under the standards of 
38 C.F.R. 3.385.  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

8.  Cardiovascular disorder

The veteran is seeking service connection for a 
cardiovascular disorder including hypertension and 
ventricular ectopias in the form of trigeminy and 
quadrigeminy.

The veteran's service medical records, including those from 
his 1990-1991 active duty, show no complaints or findings of 
any chronic cardiovascular condition.  There is no evidence 
of organic heart disease or hypertension within the 
presumptive year after such service.  The claimed condition 
is first shown years after service, and there is no competent 
medical evidence to link it to service.  As a diagnosed 
condition, the claimed cardiovascular disorder is not subject 
to the Persian Gulf War provisions on service connnection.

The competent medical evidence shows that a cardiovascular 
disorder, including hypertension and ventricular ectopias in 
the form of trigeminy and quadrigeminy, was not incurred in 
or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

9. Genitourinary Disorder

The veteran is seeking service connection for a chronic 
genitourinary disorder including calcifications of the 
kidneys.  There is no evidence of such condition during the 
veteran's service, including his 1990-1991 active duty, nor 
are kidney stones shown in the presumptive year after such 
service.  Genitourinary conditions are first shown later, and 
there is no medical evidence to link them to service.  Being 
diagnosed conditions, the veteran's genitourinary problems 
are not subject to the Persian Gulf War provisions on service 
connection.

The competent medical evidence shows that a genitourinary 
disorder began after service and was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

10.  Lung disorder

The veteran is seeking service connection for a lung disorder 
including calcified granulomas.  Service medical records, 
including during the 1990-1991 active duty, show no chronic 
respiratory condition.  Lung problems are noted after 
service, including granulomas shown on X-ray in 1995.  A 
medical treatment report, dated in 2001, noted that review of 
the veteran's respiratory system was normal.  

Because the medical evidence shows that the veteran's only 
lung disorder, calcified granulomas of the lung, has been 
clinically diagnosed, the Persian Gulf War provisions 
concerning undiagnosed illness do not apply.  There is no 
competent medical evidence linking the calcified granulomas 
of the lung with service.  Any other type of chronic lung 
condition is not currently shown, let alone linked to 
service. 

The credible evidence demonstrates that a lung condition 
began after service and was not caused by any incident of 
service.  A lung condition was not incurred in or aggravated 
by service.  As the preponderance of the evidence is against 
the claim for service connection, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

11.  Skin condition

The veteran alleges that he developed a skin disorder, 
including seborrheic keratoses/flat warts, epidermoid cyst of 
neck, dermatofibroma of right posterior arm, and moles, as a 
result of his active duty service during the Persian Gulf 
War.  These are diagnosed skin conditions, and thus the 
Persian Gulf War provisions concerning undiagnosed illness do 
not apply.  Furthermore, there is no competent medical 
evidence of any of these conditions during the veteran's 
active duty service or linking the post-service skin 
disorders with his service.  

The credible evidence shows variously diagnosed skin 
conditions began after service and were not caused by any 
incident of service.  A skin disorder was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

12.  Left shoulder injury

The veteran is claiming service connection for residuals of a 
left shoulder injury.  Service medical records show that the 
veteran had a left shoulder strain during active duty in 
February 1991, but later service records suggest this 
resolved without residuals by the time of release from active 
duty in May 1991.  A post-service orthopedic consultation in 
September 1991 noted the left shoulder injury in service had 
resolved without residuals.  Subsequent post-service evidence 
fails to show continuity of symptomatology of the left 
shoulder injury in service.  There is no competent evidence 
of current residuals from the service left shoulder injury.  
The existence of a current disability is one of the 
requirements for service connection.  Degmetich, supra.

The weight of the credible evidence demonstrates that the 
left shoulder injury in service was acute and transitory and 
resolved without residuals.  Claimed residuals of a left 
shoulder injury were not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.






ORDER

An increased rating for service-connected diarrhea is denied.

An increased rating for service-connected rhinitis is denied.

Service connection for a deviated nasal septum is denied.

Service connection for sinusitis is granted.

Service connection for a dental condition including 
gingivitis is denied.

Service connection for hemorrhoids is denied.

Service connection for residuals of a right knee injury is 
granted.

Service connection for a disorder of the eyes including 
blepharoconjunctivitis with styes is denied.

Service connection for bilateral hearing loss is denied.

Service connection for cardiovascular disorder including 
hypertension and ventricular ectopias in form of trigeminy 
and quadrigeminy is denied.

Service connection for a genitourinary condition including 
calcifications of the kidneys is denied.  




Service connection for a lung disorder including calcified 
granulomas is denied.  

Service connection for a skin disorder is denied.

Service connection for residuals of left shoulder disorder is 
denied.  


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

